Citation Nr: 1527360	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.  He died in April 2008.  The appellant is the Veteran's former spouse and mother of the Veteran's surviving minor child.  She filed for dependency and indemnity compensation (DIC) on behalf of the Veteran's surviving minor child (W.S.).

These matters come to the Board of Veterans' Appeals (Board) on appeal from a decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the appellant's representative notified the Board in a May 2015 informal hearing presentation that the appellant would like to withdraw the appeal as to the issues of entitlement to death pension and entitlement to accrued benefits.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant regarding the issues of entitlement to death pension and entitlement to accrued benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the appellant's representative informed the Board in May 2015 that the appellant wished to withdraw the appeal for entitlement to death pension and entitlement to accrued benefits.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.


ORDER

The appeal is dismissed as to the issues of entitlement to death pension and entitlement to accrued benefits.



REMAND

After a review of the record, the Board has determined that a remand is necessary for further development of the remaining claim on appeal.

The Board observes that the appellant was not provided notice on how to substantiate the claim of entitlement to the cause of the Veteran's death.  Pursuant to 38 U.S.C. § 5103(a), VA must provide a claimant with (1) notice of the information and evidence not of record that is necessary to substantiate the claim; (2) notice of the subset of that information and evidence, if any, that the claimant is expected to provide; and (3) notice of the subset of that information and evidence, if any, that VA will seek to obtain.  In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007).  Thus, the appellant should be provided with such notice.

The claims file indicates that the Veteran received treatment at the VA Medical Center in Chicago, Illinois.  The most recent VA treatment record associated with the claims file is dated in January 2007.  The claims file also does not contain the Veteran's private hospitalization records around the time of his death.  Thus, the RO/AMC should attempt to obtain and associate with the claims file any outstanding VA and private treatment records.

Furthermore, the appellant contends that the Veteran's service-connected multiple sclerosis and related service-connected disabilities caused and/or materially contributed to the Veteran's cause of death, myocardial infarction.  She asserts that medical evidence suggests that individuals with multiple sclerosis are at "high risk" of developing cardiovascular diseases and cited to an article in the Multiple Sclerosis Journal.  Based on the foregoing, a VA medical opinion is necessary in order to properly decide the claim.  

Accordingly, the case is REMANDED for the following action:

1. Issue the appellant, with a copy to her representative, VCAA notice specific for the claim of service connection for the cause of the Veteran's death.  Allow her a reasonable opportunity to respond.  

2. Obtain and associate with the claims file any outstanding VA treatment records at the Chicago, Illinois VA Medical Center from January 2007 through April 2008.  All attempts to secure this evidence must be documented in the claims file.

3. Contact the appellant to elicit the appropriate the appropriate consent to obtain any outstanding private treatment records at West Suburban Medical Center in Oak Park, Illinois with respect to any treatment provided around the time of the Veteran's death or any other treatment records adequately identified by the appellant with respect to the issue on appeal.  After securing any appropriate consent from the appellant, VA must obtain any treatment records identified by the appellant that have not been previously associated with the claims folder.  All attempts to secure this evidence must be documented in the claims file.

4. After completing the foregoing and associating any outstanding evidence with the claims file, the Veteran's entire claims file should be forwarded to the appropriate medical specialist for the purpose of determining whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected multiple sclerosis was either the principal or contributory cause of the Veteran's death.  

The medical specialist should be advised that for a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that is aided or lent assistance to the production of death.  

The medical specialist must provide an explanation based on the evidence of record and medical principles as to the cause of death.  As part of his or her explanation, the medical specialist is asked to address the article cited by the appellant in the May 2015 informal hearing presentation (Jadidi, Elham, Mohammadi, Mahammad, & Moradi, Tahereh, High Risk of Cardiovascular Diseases after Diagnosis of Multiple Sclerosis, MULTIPLE SCLEROSIS JOURNAL 1-5 (2013)).

5. Upon completion of the foregoing, readjudicate the appellant's claim for service connection for the cause of the Veteran's death, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


